State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 19, 2017                   D-15-17
___________________________________

In the Matter of JAMES P. WINSTON,
   an Attorney.                             MEMORANDUM AND ORDER
                                                   ON MOTION
(Attorney Registration No. 4594685)
___________________________________

Calendar Date:   January 11, 2017

Before:   Peters, P.J., McCarthy, Rose, Mulvey and Aarons, JJ.

                             __________


     James P. Winston, Manchester, New Hampshire, pro se.

      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany, for Attorney Grievance Committee for
the Third Judicial Department.
                           __________


Per Curiam.

      James P. Winston was admitted to practice by this Court in
2008 and lists a business address in Manchester, New Hampshire
with the Office of Court Administration. By affidavit sworn to
May 9, 2016, Winston seeks leave to resign from the New York bar
for nondisciplinary reasons (see Uniform Rules for Attorney
Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney
Grievance Committee for the Third Judicial Department
(hereinafter AGC) opposes the application by correspondence from
its Chief Attorney.

      Winston's application must be denied. Judiciary Law § 468-
a and Rules of the Chief Administrator of the Courts (22 NYCRR)
§ 118.1 each require that attorneys admitted to practice in New
York file a biennial registration statement, and attendant fee,
with the Office of Court Administration. Judiciary Law § 468-a
(5) directly states that the failure to duly register "shall
constitute conduct prejudicial to the administration of justice
and shall be referred to the appropriate appellate division . . .
                              -2-                  D-15-17

for disciplinary action" (see Benjamin v Koeppel, 85 NY2d 549,
556 [1995]; see also Rules of Chief Admin of Cts [22 NYCRR]
§ 118.1 [h]). Further, the Rules of Professional Conduct
explicitly define conduct that is prejudicial to the
administration of justice as attorney misconduct (see Rules of
Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]), and this
Court has repeatedly and consistently held that failure to comply
with the registration requirements is professional misconduct
warranting discipline (see Matter of Attorneys in Violation of
Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]; Matter of
Arms, 251 AD2d 743, 743-744 [1998]; Matter of Ryan, 238 AD2d 713,
713-714 [1997]; Matter of Farley, 205 AD2d 874, 874-875 [1994]).

      As noted by AGC, Winston has, to date, not fulfilled his
attorney registration requirements for two consecutive biennial
periods beginning in 2014. Accordingly, we find that he is
ineligible for nondisciplinary resignation and deny his
application. We further hold that any future application by
Winston for leave to resign for nondisciplinary reasons must be
supported by proof of his full satisfaction of the requirements
of Judiciary Law § 468-a and Rules of the Chief Administrator of
the Courts (22 NYCRR) § 118.1.

      Peters, P.J., McCarthy, Rose, Mulvey and Aarons, JJ.,
concur.



      ORDERED that James P. Winston's application to resign is
denied.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court